This is an action for replevin and damages for breach of airplane leases. Accepting the alleged facts as true and according plaintiff the benefit of every possible favorable inference (Leon v Martinez, 84 NY2d 83, 87-88 [1994]), the complaint sufficiently alleges that MatlinPatterson exercised complete domination over Varig Logística—and was thus its alter ego— with respect to the transaction at issue, and that such domination facilitated the fraud or wrongdoing that resulted in plaintiffs injury (Matter of Morris v New York State Dept, of Taxation & Fin., 82 NY2d 135, 141 [1993]). Concur—Mazzarelli, J.P, Saxe, Acosta, DeGrasse and Manzanet-Daniels, JJ.